Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Claims 1, 5, 7-9, 11-17 and 27-28  are currently pending in the instant application and are subject to a lack of unity requirement.

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
Specie election 1:  Applicant is required to elect single disclosed specie of the Cancer to be treated in the instantly claimed methods. Claims 1, 5, 7-9, 11-17 and 27-28   are generic to this specie. For e.g. pancreatic cancer recited in instant claim 17. 
Specie election 2:  Applicant is a single disclosed specie of the PD-1 axis antagonist to be used in the method. For e.g. nivolumab recited in instant claim 8. Claims 1, 5, 7-9, 11-17 and 27-28   are generic to this specie
Specie election 3:  Applicant is required to elect single disclosed specie of the interleukin-2 receptor beta selective agonist.  For e.g. (2,7-(bis-methoxyPEGiokD- carboxyamide)(9H-fluorene-9-yl)methyl N-carbamate)6av interleukin-2 recited in instant claim 13. Claims 1, 5, 7-9, 11-17 and 27-28   are generic to this specie


The species are structurally divergent, differ in their physical, chemical and biological properties and activities and thereby require searching in different class/subclasses and use of different search queries.   The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141. If claims are added after the election, applicant must indicate which are readable upon the elected species. MPEP § 809.02(a).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii)identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 	The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species. 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i). Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7 am to 4 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melenie McCormick can be reached on 571-272-8037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/           Primary Examiner, Art Unit 1629